          Case 1:18-cv-03990-JPO Document 53 Filed 04/17/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TIMOTHY A. WOODHAMS et al.,
                    Plaintiffs,
                                                                    18-CV-3990 (JPO)
                      -v-
                                                                          ORDER
 PFIZER INC.,
                                Defendant.


J. PAUL OETKEN, District Judge:

       Plaintiffs Timothy Woodhams, Elizabeth Hinz, Ronald de Clue, John Covello, Joshua

Hoaglund, Oscar De Leon, Cynthia Carrillo, Daniel Paul, Robert Trepper, and Daniel Utterback

bring this action on behalf of themselves and a putative nationwide class against Pfizer Inc.,

which markets and distributes Robitussin cough syrup. Plaintiffs claim that Pfizer deceived

consumers by charging more for a “Maximum Strength” Robitussin that contained a lower

amount of an essential active ingredient than did “Regular Strength” Robitussin. (Dkt. No. 4.)

Defendant filed a motion to dismiss (Dkt. No. 19) and a motion to strike (Dkt. No. 23), both of

which were fully briefed. Plaintiffs, in turn, moved to stay this action pending resolution of a

class certification motion in a substantially similar case in the Northern District of Illinois. (See

Dkt. No. 36.) The Court granted Plaintiffs’ motion and stayed this action during the pendency of

the class certification motion in the Illinois action. (Dkt. No. 47.) Defendant’s motions were

denied “without prejudice to reactivation in the event that the stay [be] lifted.” (Id.)

       Last month, the motion for class certification in the Illinois action was denied. See Al

Haj. v. Pfizer Inc., No. 17-CV-6730, 2020 WL 1330367, at *1 (N.D. Ill. Mar. 23, 2020).

Plaintiffs now move that the Court lift the stay. (Dkt. No. 52.) That motion is granted. The case




                                                  1
         Case 1:18-cv-03990-JPO Document 53 Filed 04/17/20 Page 2 of 2



is reinstated for further proceedings, and Defendant’s motion to dismiss and motion to strike

are deemed reactivated.

       The Clerk of Court is directed to lift the stay of this action.

       SO ORDERED.

Dated: April 17, 2020
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge




                                                  2
